India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda, Maryland 20814 Phone: 301-983-0998 Fax: 240-465-0273 September 12, 2011 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attn:Mr. Rufus Decker Accounting Branch Chief Re: India Globalization Capital, Inc. Forms 10-K for the Year Ended March 31, 2011, Filed July 14, 2011 Definitive Proxy Statement on Schedule 14A filed on August 1, 2011 File No. 1-32830 Dear Mr. Decker: This is our response to the SEC Staff’s follow-up comments in your letter of August 11, 2011 to India Globalization Capital, Inc. (“IGC”) in regard to the above-referenced filings. Please note that in the next day or two we intend to file an amended 10-KA for the Year Ended March 31, 2011 with the revisions set out in this letter addressing your comments.However, we are prepared to make further revisions in the event that you continue to have follow-up comments on Form 10-K for the Year Ended March 31, 2011 or on our revisions. For your convenience, we have included each of the Staff’s comments in italics before each of IGC’s responses.References in this letter to “we,” “our” or “us” mean IGC or its advisors, as the context may dictate. ss: India Globalization Capital, Inc. John Selvaraj, Treasurer, Principal Accounting and Financial Officer Form 10-K for the Year Ended March 31, 2011 General 1 Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like. These revisions should be included in an amendment to your filing. IGC Response: Where we have provided proposed revisions in response to the Commission’s comments below, except as otherwise indicated in the responses we will include the revisions in an amendment to the Form 10-K for the year ended March 31, 2011 (the “2011 10-K”). Risk Factors, page 8 General 2 We have read your response to comment two from our letter dated May 9, 2011. You mentioned that your CFO previously worked for Startec Global Communications. Please confirm whether your CFO, John Selvaraj or your CEO, Ram Mukunda previously worked for Startec Global Communications. Please provide a more robust explanation of his role at Startec Global Communications. Please tell us how long he worked at Startec Global Communications, including all of his roles at the company. Please provide us with a comprehensive description of his responsibilities at Startec Global Communications, including those that relate to the financial statements and financial reporting. Please tell us whether he was responsible for the preparation of the financial statements including whether he reviewed the financial statements or prepared the financial statements. IGC Response: Mr. John Selvaraj worked at Startec Global Communications for a total of 10 years from the end of 1997 to 2007. Mr. Selvaraj held progressively responsible positions. Between 1999 and 2005 he worked as the Vice President of Finance and Accounting Operations.While in this position, Mr. Selvaraj’s responsibilities included consolidation of accounts for the company’s operations in US, Canada, Europe and Asia. Also during this period, several directors within the Finance and Accounting Department, including directors and staff for Accounting, Treasury, Payroll/Employee Stock Options, Taxes and one independent accounting staff responsible for SEC filings, reported to Mr. Selvaraj.He did not prepare the financial statements or the SEC filings himself, but was responsible for reviewing them.The individuals responsible for preparing the statements and filings reported to him. Management's Discussion and Analysis, page 19 General 3 We have read your response to comment eight from our letter dated May 9, 2011. Please tell us where you have included this disclosure in your Form 10-K for the year ended March 31, 2011. Otherwise, please show us in your supplemental response what your revisions will look like. IGC Response: We have not included the information in our 2011 10-K and we are unable to revise our filing because we do not generate the information on the break-up of sales and related information for products and services, as these are not the basis on which operating decisions are made.However, we note your comments and in order to enhance our disclosures, we have initiated a process of augmenting our information and reporting systems to provide data on net sales of tangible products and revenues from services as well as the related information. We reiterate that when the information systems are able to retrieve the required information, we will provide the necessary disclosures in our future filings. 2 Liquidity and Capital Resources, page 26 4 We have read your response to comment 10 from our letter dated May 9, 2011. Please tell us where you have included this disclosure in your Form 10-K for the year ended March 31, 2011. This disclosure should address your significant use of cash in operating activities for each period presented. IGC Response: We have included disclosures on the significant use of cash in operating activities in the section marked ‘Liquidity and capital resources’ of the management discussion and analysis. Considering the size and scope of our operations, we believe the disclosures provided address the significant use of cash in operating activities for each period presented. Financial Statements Consolidated Balance Sheet, page F-2 5 Your total stockholders' equity as presented on your consolidated balance sheets does not agree to your total stockholders' equity as presented in your consolidated statement of stockholders' equity on page F-5. This difference appears to be due to your presentation of non-controlling interest outside of your total stockholders' equity on your balance sheet. Please refer to FASB ASC 810-10-50-1A and address the need to revise your financial statements accordingly. IGC Response: The difference is due to the presentation of the non-controlling interest balance outside the stockholders’ equity on the balance sheet. However, please note that non-controlling interest has been presented together with the stockholders equity and not as either a liability or temporary equity. We have amended the statements to present non-controlling interest as part of the stockholder’s equity on the balance sheet such that the total on the balance sheet is the same as the total in the statement of stockholder’s equity.Please see the revised balance sheet below and in Exhibit 1, with the revisions tracked. 3 INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, 2011 (as restated) 2010 (as restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Advance taxes Deferred income taxes - Dues from related parties - Prepaid expenses and other current assets Total current assets $ $ Property, plant and equipment, net Investments in affiliates Investments-others Deferred income taxes - Goodwill Restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short term borrowings and current portion of long term debt $ $ Trade payables Accrued expenses Notes payable Dues to related parties - Other current liabilities Total current liabilities $ $ Other non-current liabilities Total liabilities $ $ Shares potentially subject to rescission rights(4,868,590 shares issued and outstanding) - Stockholders' equity: Common stock — $0001 par value; 75,000,000 shares authorized; 14,890,181 issued and outstanding at March 31, 2011 and 12,989,207 issued and outstanding at March 31, 2010 $ $ Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings (Deficit) ) ) Non-controlling interest $ $ Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ 4 Consolidated Statements of Comprehensive Income, page F-4 6 Please ask your auditors to address the need to revise their report to indicate that they audited your consolidated statements of comprehensive income. IGC Response: The auditor acknowledges that they audited the consolidated statements of comprehensive income.The term ‘consolidated statements of income’ currently used collectively refers to the consolidated statements of operations and consolidated statements of other comprehensive income. However, the auditor has agreed that they will revise the language in their report to specifically include consolidated statements of comprehensive income in future audit reports. Consolidated Statements of Operations, page F-3 7 In response to comment 29 from our letter dated February 25, 2011, you indicated that you would disclose that cost of revenues is exclusive of depreciation and amortization. You also indicated that you would also remove the gross profit subtotal in your future filings. Please note that your subtotal, revenues less cost of revenues (excluding depreciation), represents a gross profit presentation. Please revise your Statement of operations to remove the subtotal revenue less cost of revenues (excluding depreciation) for all periods presented. IGC Response: Please see the revised Consolidated Statement of Operations with the subtotal line removed as shown in the response to comment 8 and in Exhibit 2 (revisions tracked). 8 Please revise your statements of operations to include your $5.8 million impairment loss - goodwill as a component of operating income (loss). IGC Response: Please see the revised Consolidated Statement of Operations with goodwill as a component of operating income (loss) as shown below and in Exhibit 2 (revisions tracked). 5 INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year ended March 31, 2011 (as restated) 2010 (as restated) Revenues $ $ Cost of revenues ) ) Selling, General and Administrative expenses ) ) Depreciation ) ) Impairment loss – goodwill - Impairment loss – investments - Operating income (loss) ) ) Interest expense ) ) Amortization of debt discount/Loss on extinguishment of debt ) ) Interest Income Other Income Loss on dilution of stake in Sricon - ) Equity in earnings of affiliates - Income before income taxes and minority interest attributable to non-controlling interest $ ) ) Income taxes benefit/ (expense) ) Net income $ ) ) Non-controlling interests in earnings of subsidiaries Net income / (loss) attributable to common stockholders $ ) $ ) Earnings per share attributable to common stockholders: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average number of shares used in computing earnings per share amounts: Basic Diluted Statement of Cash Flows, page F-6 9 Please confirm that your line item, "Interest expense (including non-cash)" does not include any cash component. Otherwise, address the appropriateness of this adjustment to reconcile net income (loss) to net cash. IGC Response: We confirm that the item does not include any cash component. 6 Note 2 - Summary of Significant Accounting Policies, page F-10 i) Accounts Receivable, page F-12 10 We have read your response to comment 14 from our letter dated May 9, 2011. Please provide the following: · We note that you had collected $3.2 million out of the total receivable amount of $4.8 million as of the date of your prior response. Please tell us the amount outstanding as of March 31, 2011 and address the collectability of such amounts; IGC Response: As of March 31, 2011, out of the balance of $1.6 million ($4.8 million minus $3.2 million) we had collected an additional $0.34 million. The total amount outstanding relating to this transaction as of March 31, 2011 was therefore $1.26 million. We assessed the collectability of the balance as of March 31, 2011 and based on our assessment, we fully provided for the balance as of that date. · We note that you have $3.3 million of accounts receivable as of March 31, 2011. This balance appears high given your fiscal year 2011 revenues of $4.1 million. Please provide us an aging schedule for these receivables and address the collectability of such amounts. Address the need to discuss the aging of your accounts receivable in Management's Discussion and Analysis; and IGC Response: Based on your comment, we note the need to provide an aging analysis for our accounts receivable in cases where the receivable balances appear to be too high relative to the revenue. We will provide the necessary details in similar circumstances in our future filings. Of the $3.3 million in accounts receivable as of March 31, 2011, a total of about $2.37 million is due from the National Highway Authority of India (“NHAI”) and the Cochin International Airport.These amounts were awarded to our subsidiary TBL in two separate binding arbitrations. Typically, the awards can take as much as two to three years to collect. There is sometimes a risk with respect to such awards that the organization ordered to pay the award may not still be in business when the collection process is complete. However, in our case, NHAI is a government of India organization and the Cochin International Airport is partially owned by the state government of Kerala.We are not aware of any risk that either of these entities will become insolvent in the next several years.Therefore, we believe that the receivables from these entities, though aged beyond 90 days with the expectation that they could age up to three years, will eventually be collected. We expect to realize these receivables and continue to work towards hastening the process of collection. The remaining $.93 million is normal trade receivables, with $.66 million less than 30 days old.An aging report is set out below. Aging of accounts receivable as at March 31, 2011: 0-30 days 31-60 days 61-90 days More than 90 days Total $ · You indicate on page 24 that your selling, general and administrative expenses for 2011 include a $1.52 million write-off of bad debts that were considered to be irrecoverable. Please tell us and revise your disclosures to indicate how these receivables arose and the facts and circumstances that resulted in your determination that such amounts are irrecoverable. IGC Response: A significant portion of the write off for bad debt was for the account receivable which resulted from the sale of iron ore to China that has been discussed in the earlier comment letters and our responses and in the response to the first bullet point of comment 10 of this letter. 7 The revised disclosure provided in Exhibit 3 to this letter will add the following information: “Out of the total write off for the year ended March 31, 2011 amounting to $1.52 million, $1.26 million relates to the sale of ore. The receivable arose when we shipped ore to a Chinese company.With almost no warning the Chinese government banned the import of ore below 60% Fe content, except by a few licensed ore dealers.Our dealer was not one of them.Given the sudden unanticipated change in the rules, we were forced to sell the ore to another dealer. The new dealer took possession of the iron ore and the receivable was supposed to be collected within 90 days.After several months of discussion with the dealer failed to resolve the issue, we decided to write off the amount. The remaining write-off amounting to $0.26 million relates to sales in the normal course of business arising from the sale of rock aggregate and iron ore.” Note 11- Goodwill, page F-21 11 We have read your response to comment 26 from our letter dated May 9, 2011. We note that you have recorded an impairment loss of $5.8 million as of March 31, 2011. Please expand your disclosures to provide the following: · Fully discuss the facts and circumstances that lead to the impairment of your goodwill. Your disclosures should provide readers with a full understanding of management's assessment of the underlying business of TBL; and IGC Response: Exhibit 4 shows our revised disclosure as follows: “NOTE 11 – GOODWILL The movement in goodwill balance is given below: As of March 31, Balance at the beginning of the period $ $ Elimination on deconsolidation of Sricon - ) Effect of foreign exchange translation ) Impairment loss ) - $ $ During the year ended March 31, 2011, the Company conducted an impairment analysis on the goodwill in its consolidated financial statements. The goodwill balance of $ 6,146,720 at the beginning of 2011 was allocated to our subsidiary TBL. The Company assessed the recoverable value of TBL and concluded that it was lower than $6.2 million. Therefore the goodwill balance allocated to TBL was impaired by $ 5,792,849. The methodology used in the impairment test is described below. Techni Bharathi Limited (‘TBL’), a small road building company, is engaged in highway and heavy construction activities. TBL has constructed highways, rural roads, tunnels, dams, airport runways, and housing complexes, mostly in southern states. TBL, because of its successful execution of contracts, is pre-qualified by the National Highway Authority of India (NHAI) and other agencies.We own 77% of TBL. TBL’s share of the overall Indian construction market is very small. However, TBL’s prequalification and prior track record provides a way to grow the company in highway and heavy construction. Currently, TBL is engaged in the recovery of construction delay claims that it is pursuing against NHAI and the Cochin International Airport in the aggregate amount of $2.3 million.TBL has received binding judgments in arbitration against and is in the process of collecting those judgments, which can typically take two to three years. 8 For the year ended March 31, 2011, TBL was not able to meet its cash flow projections, because it has not been able to win any new significant contracts. As a result, TBL does not have a sufficient pipeline that would enable it to project cash flows. Therefore, the impairment test for TBL is based on the recoverable values of its assets less the expected settlement of its liabilities. For the purpose of the impairment test, we considered all the assets and liabilities of TBL. With respect to all the monetary assets and liabilities, the carrying values of the assets and the liabilities are considered to approximate the fair value of TBL since these are the expected recovery values and the expected values for settling liabilities. With respect to non-monetary assets such as fixed assets, we estimated the recoverable values based on a valuation certificate obtained from an approved independent appraiser. Further, the recoverability of claims is based on actual awards received in arbitration.” · In your disclosure on page 25 under the caption "Impairment loss -goodwill" you mitigate the fact that you impaired almost your entire goodwill balance with a statement that the market potential for the infrastructure business in India remains strong and unabated. It is unclear as to the appropriateness of this statement in light of the underlying facts and circumstances that lead to your impairment of goodwill. IGC Response: The statement that the market potential for the infrastructure business in India remains strong and unabated is a general comment on the infrastructure sector and its progress in India, a sector within which TBL, one of our subsidiaries, operates. While the growth and the potential of the infrastructure sector in India remains strong as evidenced by several research reports on this matter, our operations in this sector as of now has not been able to keep pace with our projections.Exhibit 5 shows the revised disclosure without the statement as follows: “Impairment loss – goodwill – The goodwill balance in the books of the Company is allocated to TBL. During the current year, in the fourth quarter, the Company performed its annual impairment test on the goodwill balance. The Company assessed the fair value of TBL based on the recoverable values of the assets and the expected settlement of its liabilities. Based on the impairment analysis, the Company has provided for a loss amounting to $5.79 million relating to the goodwill balance for the year ended March 31, 2011. Factors that influence the analysis include contracts, potential contracts, collection of claims, ability to grow the quarry and ore business, and other factors.” Note 19 - Deconsolidation page F-25 Note 25 - Impairment page F-28 12 We have read your responses to comments 5, 16, 18 and 27 from our letter dated May 9, 2011. Please provide the following: · It still remains unclear how you determined that your Form 10-K for the year ended March 31, 2010 is considered timely filed. Please tell us how you determined that your Form 10-K is considered timely filed given the lack of audited financial statements for Sricon as required by Note 5 to Rule 8-01 of Regulation S-X.Address the need to provide investors with risk factor or other disclosures regarding the lack of these financial statements; IGC Response: Although we did not receive separate U.S. GAAP audited financial statements for Sricon, our principal auditors audited the investment and the receivable balances of Sricon that was carried on our financial statements for the year ended March 31, 2010. Therefore, we considered the 10-K filed for the year ended March 31, 2010, which includes these audited balances of Sricon, as timely filed. As noted from your comment, the following risk factor is included in a revision to the 2011 Form 10-K (Exhibit 6) 9 Exhibit 6 – Substantial portions of our assets are invested in Sricon and we may be unable to obtain sufficient financial information to accurately value our investment. We own 22% of the outstanding stock of Sricon Infrastructure Private Limited (“Sricon”), which is a company engaged in the construction business in India. Despite our efforts, Sricon has refused to voluntarily supply current financial information routinely and voluntarily.In order to protect our investment in Sricon the Company has taken the following steps: In November 2010 the Company petitioned the high Court of Nagpur for relief on its receivable and informing the court that it had a claim on Sricon’s assets.In January 2011 the Company received an order from the Company Law Board (CLB) in India, a quasi-court that has jurisdiction over Indian companies, freezing all assets and stopping Sricon from incurring additional liability.The CLB also ordered Sricon to allow the Company to inspect its books.The January order notwithstanding, we further petitioned the CLB to compel Sricon to provide financial information and grant access to review and inspect the book of records, including financials, bank data, board meetings, PP&E register, and other relevant information as required. Pursuant to the CLB order the Company has visited Sricon to conduct inspections in January 2011, February 2011, April 2011 and June 2011. While we have been able to obtain information, we are not able to monitor Sricon on a day-to-day basis and this makes it difficult to accurately monitor the value of our investment in Sricon.We currently carry the Sricon investment on our books at $6.4 million and this value may be reduced in the future. · Please provide us with the most recent Sricon financial information you have obtained.In this regard, you indicate that you did not receive a separate audit opinion on Sricon's statements converted to U.S. GAAP. It therefore remains unclear how your auditors verified significant amounts related to your investment in Sricon that are reflected in your financial statements as of March 31, 2010 and 2011. Please ask your auditors to provide us with a comprehensive and robust explanation explaining how they verified significant amounts in Sricon's financial statements such that they were able to opine on the appropriateness of the Company's receivable from and investment in Sricon as of each balance sheet presented. Please also provide a description of any supporting documents that were examined; IGC Response: To answer this question, we have addressed March 2010 and March 2011 separately. For the financial statements as of March 31, 2010: We have included in Table 1, below, the financial information available to us as of December 31, 2009.The auditors verified the significant amounts available as of December 31, 2009.As an example, in order to verify the Property, Plant, and Equipment the auditors used an independent third party valuation to assess the value of assets, including land and building.The discounted cash flow projections were verified by an examination of contracts and revenue streams based on contracts as well as Sricon’s history of winning new contracts and renewing contracts. As we have stated before, Sricon did not provide us with sufficient data or a complete update as of March 31, 2010, in time for the audit, and therefore the information available as of December 31, 2009 was used.As the time lag was three months the auditors believed they had sufficient information to form an opinion on the receivable and investment in Sricon as of March 31, 2010. As previously stated, the accounts receivable was about $ 3.1 million due from Sricon as of March 31, 2010. This receivable was considered to be recoverable as of March 31, 2010 for the following reasons: 1) There was a valid enforceable loan agreement in force as of March 31, 2010 which was examined by the auditors, and 2) the discounted value of the projected cash flows used in the impairment analysis exceeded the total of the investment balance and the receivable as of March 31, 2010.Based on the examination of documents and verification of significant amounts, the auditors opined on the appropriateness of the Company’s receivable and investment in Sricon as of March 31, 2010. For the financial statements as of March 31, 2011: As of March 31, 2011, as previously stated in this letter and as stated in the Risk Factor in Exhibit 6, we had conducted several inspections of Sricon between March 31, 2010 and June 30, 2011 and continue to conduct inspections of Sricon.As of March 31, 2011 we conducted an impairment test based on the net value of assets in Sricon. We did not use a discounted cash flow to value the total of our receivable and investment in Sricon.Based on an examination of an independent valuation of Sricon assets and the information obtained in our inspections, the auditors did not allow us to carry the receivable of $3.1 million on our books, for the following reasons: 1) we were unable to renew the agreement relating to this receivable, mainly because of Sricon’s desire to harass us, and 2) the impairment analysis, examined by the auditors, showed that the fair value of Sricon, based on the value of net assets including land and building, as of March 31, 2011, was lower than the total of our receivable and investment balance. Therefore, for March 2011, we wrote down, and the auditors opined, the receivable in Sricon of $3.2 million and the investment in Sricon by $2.2 million.Based on the examination of documents and verification of significant amounts, the auditors opined on the appropriateness of the Company’s write down and valuation of the investment in Sricon. 10 Table 1 SRICON INFRASTRUCTURE PRIVATE LIMITED BALANCE SHEET AS ON DECEMBER 31, 2009 Amount Rs. Rs. I. SOURCES OF FUND : 1. Shareholders' Fund : a) Share Capital b) Reserves & Surplus 2. LoanFunds : a) Secured Loans b) Unsecured Loans II. APPLICATION OF FUNDS : 1. Fixed Assets : Gross Block Less : Depreciation Net Block BOT Project 2. Investments 3. Current Assets, Loans & Advances : a) Inventories b) Sundry Debtors c) Cash-in-hand d) Bank Balances e) Loans, Deposits & Advances Less : Current Liabilities & Provision Current Liabilities Provision for I.Tax &FBT Deferred Tax Liability Net Current Assets 11 4. Miscellaneous Expenditure - (to the extent not written off or adjusted) Schedules to the balance sheet SHARE CAPITAL AUTHORISED 7000000Equity Shares of Rs.10 each ISSUED , SUBSCRIBED & PAID -UP 6973935 Equity Shares of Rs. 10 each RESERVES & SURPLUS Profit& Loss Account Share Premium Reserve Share Premium -IGC SECURED LOANS NBFC (Secured against hypothecation of respective Plant & Machinery) ABN AMRO Bank Kotak Mahindra Bank L & T Finance Ltd. G E Capital Finance Srei Infrastructure Finance Ltd. Shri Parshuram Urban Credit Co-Op Soc. Ltd. Less : Interest Suspense A/c ) (A) Bank of India : Cash Credit A/c (B) (A) + (B) 12 UNSECURED LOANS Directors & Associate Concerns Others Loans fromFellow Subsidiary INVESTMENTS (In Shares Unquoted, stated at cost) Narbada Finance & Leasing Co. Ltd. Shikshak Sahakari Bank Parshuram co.-ope. Society NSC & KVP'S INVENTORIES (As certified & confirmed by Management) Work in Progress Raw Materials and Consumables TOTAL SUNDRY DEBTORS (As certified & confirmed good for realization by the Management ) Outstanding for the period exceeding six months Others CASH Cash-in hand BANKBALANCES With Scheduled Banks in Current Accounts Cheques in Transit AsFixed Deposits in Scheduled Banks (Pledged against Bank Guarantees ) Interest Accrued on FDRs 13 LOANS, ADVANCES, DEPOSITS & OTHERS Advances to staff/ suppliers/sub-contractors Advances onCapital Accounts Directors & Associate Concerns Tax Deducted at Source (A.Y.2009-10) Sundry Deposits Prepaid Expenses Other Debit Balances IGC-Mauritius (Advance A/c) IGC-Mauritius (Current A/c) CURRENT LIABILITIES & PROVISIONS Sundry Creditors & Advances from Customers Liabilities for Expenses Other Credit Balances Rates & Taxes · You indicate that you believe that the cash flow projections for Sricon are achievable. In this regard, we note your difficulty in obtaining financial information or participating in the board meetings for Sricon. Please tell us how you continue to believe that cash flow projections are achievable and reliable when you cannot objectively verify that Sricon has met your cash flow projections; IGC Response: The acquisition of Sricon was consummated on March 7, 2008. At the time of the acquisition, we valued Sricon based on the expected cash flow generation, which included a growth potential given the demand in the infrastructure sector in India.Until December 31, 2009 we had access to financial information and projections including the pipeline of received but unexecuted orders.Based on the information available to us as of March 31, 2010 (which information reflected Sricon’s financial position at December 31, 2009), we assessed that Sricon would meet its cash flow projections. For our impairment analysis for the year ended March 31, 2010, we believed that as of that date, irrespective of the management dispute, given the nature of operations and the pipeline of unexecuted orders that was available for Sricon, the cash flow projections considered for the impairment test were achievable and appropriate. We further thought that relations would be restored, despite the rhetoric and positioning of both companies.As stated before and in the proposed Risk Factor in Exhibit 6, the flow of information from Sricon is intermittent based on examinations that we conduct.As we are not satisfied with our ability to monitor Sricon on a day-to-day basis, we stopped relying on cash flow projections of Sricon as of March 31, 2011 and no longer use it in our impairment testing of Sricon. · It still remains unclear how you determined that it is appropriate to include contract claims that Sricon has filed in your determination of fair value. Please cite the accounting literature used to support your conclusion; IGC Response:In some contracts during execution there are delays that occur where the delay may have been caused by factors that were not in control of Sricon.As a simple example, the client asks for changes beyond the original scope of the contract, an estimate is approved and work starts. However, during the work other contractors of the client, (not subcontractors of Sricon) that have to do their part before Sricon can do theirs, are delayed which in turn causes delays for Sricon.While the approved invoice covered the costs associated with the change, the expense associated with the delay, such as machine idle time, workers idle time, opportunity cost and other costs, are not included in the original approved invoice.Sricon books the expenses associated with the delay as and when they occur, however any compensation related to the delay is either settled between the client and Sricon or ends up in arbitration. 14 When we say that we have included “claims” in our determination of fair value, we are referring to only claims that have been filed and have gone through the arbitration process and an award has been made in favor of Sricon.These arbitrations awards are binding and the client eventually pays the amount awarded by the arbitrator.However, the client may sometimes delay the payment.We used two criteria in determining what claims to include, the first was that we included claims where there was an award made by the arbitrator, and second we included awards where the client was either the state or federal government or a government owned agency. This was to ensure that even if it takes time to recover the amounts awarded by the arbitrator, the future solvency of the client was not a significant risk factor. We believe that it is appropriate to consider these awarded contract claims in the cash flow projections, as they will eventually be collected. · Please provide us with a summary of your discounted cash flow analysis for Sricon for each period presented. Ensure you include a discussion of your underlying estimates and assumptions; IGC Response:Discounted cash flow was used in the impairment analysis for March 31, 2010.Discounted cash flow was not used for the impairment analysis for the period ending March 31. 2011.The discounted cash flow analysis for Sricon, for 2010, is based on an estimate of the projected cash flows discounted to its present value. The projected cash flow estimates are based on construction contracts orders that are in progress, an assumption on the growth rate of contracts, and awarded contract claims. The significant underlying estimates that we considered while arriving at the projected cash flows include: Growth expectation – We projected revenue using a growth rate of 25% for the next ten years. This is based on the growth that is projected in the infrastructure sector in India, availability of infrastructure contracts in the space that Sricon works in, Sricon’s ability to win and/or renew contracts based on past performance. Discount rate – We have considered a discount rate of 12% for our projected cash flows. The discount rate considered is in line with the prevailing interest rates that are applicable on our borrowings and those of small companies in India. Timing of awarded claim realization – We made an assessment of when arbitration awards could be realized based on an understanding of the process, understanding of the clients’ propensity to delay paying and an understanding of the apparatus available to the client to delay paying. · We note that you have recorded an impairment of $2.2 million related to your investment in Sricon based on the information available. Please tell us and expand your disclosures to describe the nature of this information. Please provide us with the objective and verifiable information you obtained to support your conclusions that your investment was impaired by $2.2 million and that the remaining $6.4 million is recoverable.Please discuss the assumptions and estimates used in this determination. IGC Response: Our revised disclosure will be as follows (Please see Exhibit 7): “NOTE 25 – IMPAIRMENT For the year ended March 31, 2011 the Company conducted an impairment test on the investment in Sricon. Effective October 1, 2009, the Company reduced its investment in Sricon from 63% to 22%. After this event, the Company continued to account for the investment in Sricon based on the equity method of accounting. However the Company entered into a management dispute with Sricon after the Company was not able to obtain the financial statements of Sricon after March 31, 2010. The Company has conducted the impairment test based on the information available to it and the recoverable value of assets that it can ascertain. Based on such impairment test, the Company has concluded that the investment in Sricon needs to be impaired by $2,184,599. In January 2011, the Company Law Board in India (CLB), a body that has jurisdiction over companies in India, granted our petition to stay any transactions, such as purchase, sale or a further creation of liability on Sricon’s fixed properties including land and plant and machinery. Further, based on CLB orders we visited Sricon for an inspection in January 2011, February 2011, April 2011 and June 2011. 15 Based on the CLB order freezing the sale of assets and creation of liability and our inspections, we believe that we have sufficient information on the existing assets and liabilities in Sricon to help us perform an impairment test. Further since Sricon can no longer alienate the assets or create further liabilities, we believe that this forms an appropriate basis for the assessment of the recoverable value of the investment.The nature of information available to us includes, assets (plant, machinery, land, building,) and liabilities. Therefore, for the year ended March 31, 2011, we based the impairment analysis on the net recoverable values of major assets including the overall liabilities of Sricon. We used an independent appraiser to assess the fair value of assets in Sricon. In addition, we included arbitration awards using the criteria and methodology described elsewhere in this response. The methodology used in determining the fair value of assets included the current market value of real estate owned by Sricon, a recoverable value for equipment and an estimate for the timing of collection on awarded claims discounted to its present value using a discount rate of 12 %.Based on this, we concluded that as of March 31, 2011 a liquidation of Sricon including a sale of assets and settlement of liabilities would result in our ability to recover $6.4 million, out of an investment of $8.6 million in Sricon. We therefore impaired the asset by $2.2 million.” 13 We have read your response to comment 17 from our letter dated May 9, 2011. You indicate that a definitive legal course of action for the disposition of a part of your investment had not been determined and therefore was not disclosed. Notwithstanding the fact that there was no legal course of action, Item 11 (b) of Form S-3 requires a registrant to disclose all material changes that have occurred since the end of the latest fiscal year for which certified financial statements were included in the latest annual report to the security holders and which have not been described in periodic filings under the Exchange Act. Please tell us how you determined that the deconsolidation of Sricon should not have been disclosed in your Form S-3, file no. 333-163548 filed on December 7, 2009 or your post-effective amendments to your Form S-3, file no. 333-124942 filed on January 28, 2010 and February 3, 2010. IGC Response:To further clarify our response to comment 17 of the Commission’s letter dated May 9, 2011, at the time of the filing of each of the December 2009 Form S-3 and the 2010 post-effective amendments to the other Form S-3, the Company had not determined a definitive legal course of action with respect to a deconsolidation.In fact, the Company was not certain as of those dates whether deconsolidation was even possible. As noted in our response to comment 16 of the Commission’s letter dated May 9, 2011, we had consulted with three legal experts regarding potential approaches to address matters with Sricon.Until we received advice that the deconsolidation, which we ultimately effected, was feasible we had not reached a definitive conclusion as to what we would do with our Sricon holdings and had deferred reaching such a conclusion until we received advice as to what was legally feasible.We had not received such advice at the time of the filing of each of the December 2009 Form S-3 and the 2010 post-effective amendments to the other Form S-3 and thus at the time of such filings it was not probable that deconsolidation would occur.Nor had we taken any steps at the time of such filings to implement the deconsolidation.Accordingly, disclosure of the deconsolidation was not possible, or warranted at the time of such filings. Note 20 - Income Taxes, page F-26 14 We have read your response to comment 20 from our letter dated May 9, 2011. Please correct your rate reconciliation as of March 31, 2010 so that the effective tax rate in your financial statements are in line with the effective tax rate computed in your statement of operations. IGC Response: Table 3 below shows the proper disclosure for the correction made to our rate reconciliation as of March 31, 2010. (Please also see Exhibit 8). Table 3 Statutory Federal income tax rate % % State tax benefit net of federal tax % -5.4 % Change in valuation allowance % - Loss on extinguishment of debt -0.4 % - Loss on dilution of Sricon - -12.3 % Impairment loss on goodwill -11.9 % - Impairment loss on investments -4.4 % - Capitalized interest costs -2.8
